Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. Pub. No. US 2018/0046220 A1 [Kim].
1.  Kim discloses a display [Fig. 8] comprising: a display panel [DP]; a shock dispersion layer provided on a light-extraction side of the display panel [Fig. 7D, GLb]; a strain relaxation layer provided between the shock dispersion layer and the display panel [OCAb]; and a shock absorption layer provided between the strain relaxation layer and the display panel [CTLc].  Kim does not explicitly disclose the shock dispersion layer having a Young's modulus of 50 GPa or greater, the strain relaxation layer 
having a Young's modulus lower than the Young's modulus of the shock dispersion layer and the shock absorption layer having a storage modulus of 10 kPa or greater and 1 MPa or less at a room temperature.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim as required by this claim to have these parameters within the recited ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e., unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
	4.  Kim is silent on wherein the shock absorption layer has a rubber hardness of 17 or greater and 30 or less.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim as required by this claim to have this parameter within recited range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  
	5.  Kim is silent on wherein the shock absorption layer has a rubber hardness of 17 or greater and 24 or less.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim as required by this claim to have this parameter within recited range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).
	6.  Kim is silent on wherein the strain relaxation layer has a Young's modulus of 1 GPa or greater and 10 GPa or less.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim as required by this claim to have this parameter within recited range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).
	7.  Kim teaches wherein the display panel has flexibility [¶ 149].
	8.  Kim teaches wherein the display panel includes an organic electroluminescent element [¶ 174].
	9.  Kim teaches a protective member provided opposite to the shock dispersion layer across the display panel [Fig. 7D, GLc].
10.  Kim teaches wherein the shock dispersion layer includes a reinforced glass [¶ 138].
11.  Kim teaches wherein the strain relaxation layer includes a resin [¶ 137].
12.  Kim is silent on wherein the shock absorption layer has a storage modulus of 100 kPa or less at the room temperature.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim as required by this claim to have this parameter within recited range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).
13.  Kim discloses an electronic apparatus comprising a display [¶ 2], the display including: 2318L0218US01a display panel [Fig. 8, DP]; a shock dispersion layer provided on a light-extraction side of the display panel [Fig. 7D, GLb]; a strain relaxation layer provided between the shock dispersion layer and the display panel [OCAb]; and a shock absorption layer provided between the strain relaxation layer and the display panel [CTLc].  Kim does not explicitly disclose the shock dispersion layer having a Young's modulus of 50 GPa or greater, the strain relaxation layer having a Young's modulus lower than the Young's modulus of the shock dispersion layer and the shock absorption layer having a storage modulus of 10 kPa or greater and 1 MPa or less at a room temperature.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim as required by this claim to have these parameters within the recited ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).
Allowable Subject Matter
Claims 2-3 and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the limitations “a first minimum-strain face provided in the display panel and at which a strain generated when the display is folded is minimum” in combination with every other limitation of claim 2 make it allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613. The examiner can normally be reached Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gustavo Polo/              Primary Examiner, Art Unit 2694